Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 28th of May 2019.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement
The Information Disclosure Statements filed 05/31/2019(two), 03/19/2020(two), 08/17/2020, 10/20/2020, and 01/13/2021 have been considered. Initialed copies of the Forms 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of transaction fraud vetting where it involves: using the received data, matching the transaction data to corresponding profiles of the cardholder, the merchant and the identified device, each of the corresponding profiles including a data attribute;  accessing a datapoint for each of the corresponding profiles, each datapoint representing a standard for the corresponding data attribute computed from historical transaction records of the cardholder;  assessing whether deviation of the real-time transaction data from each datapoint exceeds a corresponding threshold;  incrementing a transaction risk corresponding to the transaction record for each deviation from one of the datapoints that exceeds the corresponding threshold; and outputting a fraud score based at least in part on the transaction risk.
This is an abstract idea of a certain method of organizing human activity, since it recites a fundamental economic principle and commercial interactions, namely mitigating commercial transaction risk.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processors).
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. processors) to receive/access/output data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. processors) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform the abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. communication beacon, mobile electronic device, server) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform the abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Similar arguments can be extended to independent claim 13 and dependent claim 4.

Claims 10, 11, 18, and 19 describes using computer technology to gather data (extra-solution activities) and further defines the abstract idea of computing the final fraud score using weighted summation. Claim 12 describes retrieving data (extra-solution activity) and further defines the abstract idea of computing the final fraud score. In summary, dependent claims 2-3, 5-12 and 14-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Thus, claims 1-20 are not patent eligible.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. (hereinafter “Lewis”); (US 7,403,922 B1).


As per Claims 1 and 13: 

automatically receiving, at one or more processors, a transaction record including real-time transaction data corresponding to a cardholder, a merchant and an identified device; (See at least Columns 3-4, Lines 67-1“…electronic purchase order is received from the merchant…”)
automatically matching, via the one or more processors, the transaction data to corresponding profiles of the cardholder, the merchant and the identified device, each of the corresponding profiles including a data attribute; automatically accessing, via the one or more processors, a datapoint for each of the corresponding profiles, each datapoint representing a standard for the corresponding data attribute computed from historical transaction records of the cardholder; (See at least Columns 5-6, “Fraud Detection Method and System”, “…allows IVS to determine whether the credit information is consistent, i.e., does the credit information match the user and other information…”)
automatically assessing, via the one or more processors, whether deviation of the real-time transaction data from each datapoint exceeds a corresponding threshold; automatically incrementing, via the one or more processors, a transaction risk corresponding to the transaction record for each deviation from one of the datapoints that exceeds the corresponding threshold; and (See at least Columns 22, Lines 25-34, “…positive penalties increase the risk likelihood. The resulting total raw score indicates the face value and situational risk of the transaction…”)
automatically outputting, via the one or more processors, a fraud score based at least in part on the transaction risk. (See at least Column 4, Lines 1-5, “…risk score is returned to the merchant…”)

As per Claim 2: 
Lewis as shown discloses the following limitations:
automatically decrementing, via the one or more processors, the transaction risk corresponding to the transaction record for each deviation from one of the datapoints that does not exceed the corresponding threshold. (See at least Columns 22, Lines 25-34, “…Negative penalties reduce the likelihood of risk… he resulting total raw score indicates the face value and situational risk of the transaction…”)

As per Claim 3: 
Lewis as shown discloses the following limitations:
further comprising automatically updating, via the one or more processors, at least one of the datapoints based on the corresponding real-time transaction data to generate an updated datapoint set. (See at least Columns 19, Lines 4-15, “…updates values in the test scores table as it processes transactions…”)

As per Claim 4: 
Lewis as shown discloses the following limitations:
automatically receiving, at the one or more processors, a second transaction record, the second transaction record including second real-time transaction data corresponding to the updated datapoint set; (See at least Columns 3-4, Lines 67-1“…electronic purchase order is received from the merchant…”, merely repeating of steps mentioned in independent claim using “a second transaction record”)
automatically accessing, via the one or more processors, the updated datapoint set corresponding to the second real-time transaction data; automatically assessing, via the one or more processors, whether deviation of the second realtime transaction data from each datapoint of the updated datapoint set exceeds the corresponding threshold; (See at least Columns 5-6, “Fraud Detection Method and System”, “…allows IVS to determine whether the credit information is consistent, i.e., does the credit information match the user and other information…”)
automatically incrementing, via the one or more processors, a second transaction risk corresponding to the second transaction record for each deviation from one of the datapoints of the updated datapoint set that exceeds the corresponding threshold; and (See at least Columns 22, Lines 25-34, “…positive penalties increase the risk likelihood. The resulting total raw score indicates the face value and situational risk of the transaction…”)
automatically outputting, via the one or more processors, a second fraud score based at least in part on the second transaction risk. (See at least Column 4, Lines 1-5, “…risk score is returned to the merchant…”)

As per Claim 5: 
Lewis as shown discloses the following limitations:
wherein each respective datapoint is computed from historical transaction records of one of the cardholder, the merchant and the identified device, and wherein in each case the historical transaction records are taken within at least one predefined time period or interval, and the assessment of deviation from each datapoint includes a determination of whether addition of the real-time transaction data to the datapoint exceeds the corresponding threshold within the pre-defined time period. (See at least Column 10, Lines 10-15, “…how often a customer is permitted to buy a particular product over a specified period of time…”, when customer buys more product than the threshold over a specified period of time, risk increases)

As per Claims 6 and 14: 
Lewis as shown discloses the following limitations:
automatically timestamping, via the one or more processors, the real-time transaction data; (See at least Column 8-9, Lines 67-3, “…transaction information comprises….time…”)
automatically accessing, via the one or more processors, a velocity count computed from historical transaction records of one of the cardholder, the merchant and the identified device, the historical transaction records being taken within a pre-defined time period or interval; automatically determining, via the one or more processors, whether incrementing the velocity count to account for the real-time transaction data causes the incremented velocity count to exceed a corresponding threshold. (See at least Column 4, Lines 11-15, “…transaction history database to identify abnormal velocity patterns…A risk score is generated and compared to the merchant’s specified risk threshold…”)

As per Claims 7 and 15: 
Lewis as shown discloses the following limitations:
wherein a first applied fraud model includes the corresponding profiles and corresponds to a first transactional channel; a second applied fraud model includes second profiles corresponding respectively to the cardholder, the merchant and the identified device in a second transactional channel, a bus is configured to receive transaction records, including the transaction record, and automatically feed the transaction records line-by-line in real-time and in parallel to the first and second applied fraud models, the first and second applied fraud models are configured to process the transaction records and determine transaction risk in parallel with one another. (See at least Column 9, Lines 49-61, “…The discrete score values are then applied to a statistical model….discrete score values are also applied in parallel, to a Heuristic model to generated a Heuristic Model Risk Estimate…”)

As per Claims 8 and 16: 
Lewis as shown discloses the following limitations:
further comprising automatically adjusting, via the one or more processors, thresholds corresponding to the second corresponding profiles if the transaction risk of the first applied fraud model exceeds a corresponding threshold. (See at least Column 4, Lines 11-15, “…the point that balances risk of Type I and Type II…and is often recommended as a default discrete decision threshold…”)




As per Claims 9 and 17: 
Lewis as shown discloses the following limitations:
wherein the velocity count is incremented for transaction records corresponding to the first transactional channel and the second transactional channel. (See at least Column 4, Lines 11-15, “…transaction history database to identify abnormal velocity patterns…”)

As per Claims 10 and 18: 
Lewis as shown discloses the following limitations:
the corresponding profiles are included in an applied fraud model that also includes at least one artificial intelligence classifier constructed according to one of: a neural network, case based reasoning, a decision tree, a genetic algorithm, fuzzy logic, and rules and constraints, a process executed by the one or more processors is configured to cause the one or more processors to receive the real-time transaction data, automatically cull the real-time transaction data to remove irrelevant data, and automatically feed the culled real-time transaction data in real-time and in parallel to the corresponding profiles and the at least one artificial intelligence classifier. (See at least Column 7, Lines 1-5, “…the system uses data validation, highly predictive artificial intelligence pattern matching…”)

As per Claims 11 and 19: 

automatically receiving, via the one or more processors, the supplemental fraud scores from the at least one artificial intelligence classifier; automatically receiving, via the one or more processors, the fraud score based at least in part on the corresponding profiles; automatically computing, via the one or more processors, a final fraud score using a weighted summation based on the fraud score of the corresponding profiles and the supplemental fraud scores. (See at least Column 22, Lines 9-18, “…Heuristic Model is comprised one or more artificial intelligence computations that compute a weighted sum based on a linear combination of the discrete scores…”)

As per Claims 12 and 20: 
Lewis as shown discloses the following limitations:
automatically computing the final fraud score includes automatically retrieving, via the one or more processors, one or more user-tuned weighting adjustments, (See at least Column 21, Lines 29-42, “…once adjustments are made to the model, the verification data that was used to determine the nature of the required model change…”)
automatically computing the final fraud score includes incorporating the weighting adjustments into the weighted summation. (See at least Column 22, Lines 9-18, “…Heuristic Model is comprised one or more artificial intelligence computations that compute a weighted sum based on a linear combination of the discrete scores…”)


















Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        02/22/2021